 In the Matter of AMERICAN STEEL SCRAPER COMPANYandLOCAL 1408INTERNATIONAL ASSOCIATION OF MACHINISTS, A. F. OF L.Case No. R-1708.-Decided March 7, 1940Wheelbarrowsand Steel Scrapers Manufacturing Industry-Investigation ofRepresentatives:controversy concerning representation of employees:employerrefuses to recognize petitioning union prior to determinationby theBoard ofappropriate unit;stipulationasto-UnitAppropriate for Collective Bargaining:agreement as to:all employees exclusiveof supervisory and clerical ;salariedemployee directing helpers and having responsibility for performance of work indepartment excluded assupervisor-Representatives:eligibility to participatein choice:agreement as to: employees currently employed and employees tem-porarily laid off ; employee temporarily laid off, having securedotheremploy-ment of a different nature and at a lowerhourlyrate, expressing preferencefor employmentwithcompany,eligible to participate-ElectionOrderedMr. Harry L. Lodish,for the Board.Mr. Urban H. Doorley,of Sidney, Ohio, for the Company.Mr. William R. McCourt,of Cleveland, Ohio, for the Union.Miss Mary Metlay,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn January 8, 1940, Local 14081 International Association of Ma-chinists, herein called the Union, filed with the Regional Director forthe Eighth Region (Cleveland, Ohio) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of American Steel Scraper Company, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On January 25, 1940, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series2, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On January1 Incorrectly designated in the notice of hearing as Local .No. 1471.The designationof the union was corrected by amendment at the hearing.21 N. L. R. B., No. 26.218 AMERICAN STEEL SCRAPER COMPANY21926, 1940, the Regional Director issued a notice of hearing, copies ofwhich were duly served upon the Company and the Union. Pursuantto the notice, a hearing was held on January 30, 1940, at Sidney, Ohio,before Berdon M. Bell, the Trial Examiner duly designated by theBoard.The Board, the Company, and the Union were represented bycounsel and participated in the hearing. Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Steel Scraper Company of Sidney, Ohio, is engaged inthe manufacture of wheelbarrows and small steel scrapers.The rawmaterials used by the Company in its operations are principally steeland small rubber tires.The Company expends annually about $75,000for the purchase of such materials, approximately 50 per cent of whichare secured from points outside of the State of Ohio.Approximately90 per cent of its products are shipped to points outside of the Stateof Ohio.The Company employs during its normal period of produc-tion about 25 employees, approximately 20 of whom are productionand maintenance employees. It concedes that its business is conductedin interstate commerce.II.THEORGANIZATION INVOLVEDLocal 1408, International Association of Machinists, is a labor or-ganization affiliated with the American Federation of Labor, admit-ting to its membership all production and maintenance employees ofthe Company, excluding clerical and supervisory employees.III. THE QUESTION CONCERNING REPRESENTATIONAt the hearing it was stipulated by the parties to the proceedingthat the Company refuses to recognize the Union as the exclusive bar-gaining agent of the Company's employees prior to a determinationby the Board of the appropriate unit.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questionconcerning representationwhich hasarisen, occurringin connection with the operations of the Company 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union stipulated at'the hearing that all em-ployees of the Company except supervisory and clerical employeesconstitute an appropriate bargaining unit.We see no reason' to alterthe unit agreed upon.The Company and the Union disagree as to the status of one of theemployees,Charle'sGerstner.The Union contends that Gerstner isa. supervisory employee and therefore should not be included in theappropriate unit.The Company contends that he is'a productionemployee and therefore should be so included.Gerstner,employed by the Company for 42 years, directs three regu-lar helpers and three or four additional helpers, as the volume of thework demands,in the painting,assembling,and loading departmentsof the Company.While he is unquestionably engaged in tasks similarto those performed by his helpers,nevertheless he exercises substantialsupervision over his helpers and is responsible for the work of thedepartment.Gerstner and the supervisor of the entire plant are theonly employees who are paid on a salary basis.We are convinced thatGerstner exercises some measure of supervision over the helpers in hisdepartment.We shall exclude him from the bargaining unit.We find that all the employees of the Company,excluding super-visory and clerical'employees,constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure to em-ployees of the Company the full benefit of their right to self-organiza-tion and to collective bargaining and otherwise effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Union did not place in the record any specific evidence of mem-bership or authorization to represent employees of the Company, al-though there was testimony that a majority of the employees of theCompany are members of the Union.We find that the question con-cerning representation can best be resolved by means of an electionby secret ballot.The parties agreed at the hearing that the pay roll for January 27,1940, should be used as the basis for determining eligibility to partici-pate in the election.There refrains for consideration the eligibility of an employee,Vernon Shelby,to vote.The Union contends that Shelby is tempo- AMERICAN STEEL SCRAPER COMPANY-221rarily laid off, that he is in the same class as a number of other laid-off employees whose eligibility to participate in the election is notquestioned by the Company, and that therefore he is eligible to par-ticipate in the election that we shall order.The Company contendsthat he has accepted other employment to such an extent as to renderhim ineligible.The record reveals that Shelby was employed by theCompany as a woodworker for 11 years prior to December 19, 1939.OnaDecember 19, 1939, the entire plant was shut down because of over-production and all of the Company's employees including Shelby werelaid off.The plant was reopened on the following day and two orthree employees were recalled.At the date of the hearing the Com-pany had not yet resumed its full operations and was employing onlyapproximately 12 or 13 of the production employees who had been laidoff on December 19, 1939.A representative of the Company statedthat it was the Company's intention to recall all of the employees whohad been laid off on December 19, 1939, as soon as the Company re-sumed its full operations.The Company maintains on its pay rollall of its employees who had been working just prior to December 19,1939, except Shelby.Shelby obtained employment with the Copeland Refrigerator Com-pany about 4' weeks subsequent to his lay-off.The Copeland Refrig-erator Company pays him 71/2¢ per hour less than the wage rate paidhim by the Company. The nature of the work he does for CopelandRefrigerator Company is different from the nature of the work heperformed for the Company.Although Shelby testified that he con-sidered the Copeland Refrigerator Company as his employer he alsostated that he would prefer to work for the Company. The Companystated that it withdrew Shelby's name from the pay roll when it ascer-tained the fact that he was employed by the Copeland RefrigeratorCompany.However, the Company also stated 'that Shelby was agood workman and could be shifted around to fit into the work of theplant.Since there is insufficient evidence in the record to show thatShelby was either discharged,by the Company or had quit his employ-ment with the Company and there is likelihood that he will be recalled,we find that he is eligible to vote in the election that we shall order.We find that all employees within the appropriate unit who wereon the Company's pay roll for the period ending January 27, 1940,including Vernon Shelby and other employees who did not work dur-ing such pay-roll period because they were ill or on vacation, and em-ployees who were then and have since been temporarily laid off, butexcluding those employees who have since quit or been dischargedfor cause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : 222DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of American Steel Scraper Company, Sidney,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the Act.2.All employees of the Company, excluding supervisory and clericalemployees, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith American Steel Scraper Company, Sidney, Ohio, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the EighthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all employees of the Company who were employedby the Company during the pay-roll period ending January 27, 1940,including those who did not work during such pay-roll period becausethey were ill or on vacation, and employees who were then or havesince been temporarily laid off, including Vernon Shelby, but exclud-ing supervisory and clerical employees, and those who have since quitor been discharged for cause, to determine whether or not they desireto be represented by International Association of Machinists, LocalNo. 1408, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.